Citation Nr: 0936093	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  00-05 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected tarsal tunnel syndrome of the left foot, currently 
evaluated 40 percent disabling.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1975 to June 1981.

Service connection for tarsal tunnel syndrome of the left 
foot secondary to a service-connected right knee disability 
was granted by the Board of Veterans' Appeals (Board) in a 
May 1995 decision.  An October 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin implemented the Board's findings and 
awarded a noncompensable 
(zero percent) disability rating.

This matter comes before the Board on appeal from a December 
1999 rating decision which continued the Veteran's service-
connected tarsal tunnel syndrome of the left foot at zero 
percent disabling.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Milwaukee RO in April 2005.  A transcript of the hearing is 
associated with the Veteran's VA claims folder.

This claim was remanded by the Board in August 2005 and 
October 2006 for further evidentiary development.  In a March 
2009 rating decision, VA the Appeals Management Center (AMC) 
increased the Veteran's service-connected tarsal tunnel 
syndrome of the left foot to 40 percent disabling.  The 
Veteran has not expressed satisfaction with the assigned 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].

The Veteran's claims folder has been returned to the Board 
for further appellate proceedings.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's service-connected tarsal tunnel syndrome of the 
left foot is manifested by foot drop, mild edema, decreased 
sensation distal to the knee and proximal ankle and then 
absent from the proximal ankle distal, loss of position sense 
and weakness; complete paralysis is not demonstrated.

2.  The evidence does not show that the Veteran's service-
connected tarsal tunnel syndrome of the left foot is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for service-connected tarsal tunnel syndrome of the 
left foot are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to a disability rating in 
excess of 40 percent for his service-connected tarsal tunnel 
syndrome of the left foot.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in August 2005 and October 2006.  In both remands, 
the Board instructed the AOJ to obtain updated VA outpatient 
records identified by the Veteran.  The AOJ was then to 
readjudicate the claim.

Updated VA outpatient records were subsequently associated 
with the Veteran's VA claims file in conformity with the 
Board's remand instructions in February 2006 and November 
2006, and the AMC subsequently readjudicated the claim in the 
July 2008 SSOC.  Thus, the Board's remand instructions have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in 
letters from the RO dated July 19, 2002 and July 8, 2003, as 
well as letters from the AMC dated October 31, 2006 and May 
19, 2008, which informed him that "the evidence must show 
that your service-connected condition has gotten worse."  
See, e.g., the July 2003 VCAA letter at page 2.

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and was advised of the 
provisions relating to the VCAA in the above-referenced 
letters, as well as an additional letter from the AMC dated 
September 29, 2005.  Specifically, the Veteran was advised in 
the letters that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by VA 
Medical Centers and the Social Security Administration.  The 
May 2008 letter indicated that a VA medical examination was 
being scheduled to address his claim.  With respect to 
private treatment records, the letters informed the Veteran 
that VA would make reasonable efforts to obtain relevant 
records not held by any Federal agency.  Included with the 
July 2002, July 2003, October 2006 and May 2008 letters were 
copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the Veteran was asked to complete 
this release so that VA could obtain private treatment 
records on his behalf.  The July 2003, September 2005 and May 
2008 letters further emphasized: "It is your responsibility 
to make sure we receive all requested records that are not in 
the possession of a Federal department or agency." 

The Veteran was provided with language satisfying the "give 
us everything you've got" requirement formerly contained in 
38 C.F.R. § 3.159(b) in the May 2008 VCAA letter.  See the 
May 19, 2008 letter at page 2.  However, the Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments [which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008], among other things, removed the 
notice provision requiring VA to request the Veteran to 
provide any evidence in the Veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced October 2006 letter from the 
AMC, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the Veteran has not been furnished 
with notice as outlined by Vazquez-Flores v. Peake.  However, 
the essential fairness of the adjudication was not affected 
because the Veteran had actual knowledge of what was 
necessary to substantiate this claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Specifically, the 
Veteran and his representative discussed how the Veteran's 
disability had increased in severity and the effect that 
increase had on his employment and daily life, as well as the 
reasons he met the evidentiary burdens necessary to allow for 
the grant of his increased rating claim, during the April 
2005 hearing.  See the April 2005 hearing transcript, pages 
3-6; 14-16 .  It is therefore clear that the Veteran was 
aware of the applicable schedular standards.

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

The Veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claim which was by 
rating decision in December 1999.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Since the VCAA was not 
enacted until November 2000, furnishing the Veteran with VCAA 
notice prior to the adjudication in December 1999 was clearly 
both a legal and a practical impossibility.  Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  

Crucially, following the issuance of the July 2002, July 
2003, September 2005, October 2006 and May 2008 letters, the 
Veteran was allowed the opportunity to present evidence and 
argument in response.  The Veteran's claim was then 
readjudicated in the July 2008 SSOC.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the Veteran in proceeding to consider his claim on the 
merits.  The Veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's service 
treatment records, VA and private outpatient records and 
Social Security Administration records.  

The Veteran was also afforded VA examinations in September 
1999, March 2003 and May 2008.  The reports of these 
examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007). 

In a statement dated February 18, 2000, the Veteran argued 
that the EMG test completed during the September 1999 VA 
examination "was not done in a professionally [sic] manner.  
The doctor stated to me that he never used that type of 
machine before."  The Veteran pointed to no actual flaw in 
the report of the examination, and the report appears to be 
complete, thorough and well-reasoned.  The findings on the 
September 1999 VA examination appear to be  consistent with 
the remainder of the evidence of record.  

In short, the Veteran's contention as to the inadequacy of 
the September 1999 VA examination is without merit.  If the 
Veteran believed that the September 1999 VA examination was 
not representative of his true condition, he was free to 
submit competent medical evidence to he contrary.  He did not 
do so.  

The Board observes that all due process concerns have been 
satisfied.                   See 38 C.F.R. § 3.103 (2008).  
The Veteran has retained the services of a representative, 
and he has been accorded the opportunity to present evidence 
and argument in support of his claim.  He testified before 
the undersigned in April 2005.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

A 10 percent evaluation is afforded for mild incomplete 
paralysis of the anterior crural nerve (femoral) under 
Diagnostic Code 8625. Moderate incomplete paralysis warrants 
a 10 percent evaluation, and severe incomplete paralysis is 
evaluated as 
20 percent disabling. Complete paralysis is evaluated as 30 
percent disabling.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8625 (2008).

Under Diagnostic Code 8521, a maximum schedular rating of 40 
percent is awarded for complete paralysis of the popliteal 
(common peroneal) nerve.  With complete paralysis, there is 
foot drop and slight droop of the first phalanges of all 
toes; there is no dorsiflexion of the foot, and extension 
(dorsal flexion) of proximal phalanges of toes is lost; 
abduction of the foot is lost; adduction is weakened; and 
anesthesia covers the entire dorsum of the foot and toes.  
When there is incomplete paralysis, a 30 percent rating is in 
order for severe disability.  Moderate incomplete paralysis 
warrants a 20 percent evaluation, and mild incomplete 
paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2008).

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2008).  
Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of 
average or medium quality, amount, scope, range, etc."  See 
Webster's New World Dictionary, Third College Edition (1988), 
871.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2008).

Analysis

Mittleider concerns

The Board is presented with a record on appeal which 
demonstrates that in addition to the service-connected tarsal 
tunnel syndrome of the left foot, the Veteran has been 
diagnosed with various musculoskeletal problems in the left 
lower extremity, to include bone spurs, plantar fasciitis and 
arthritis of the left foot and ankle.  

The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In this case, there are numerous 
medical opinions which indicate the Veteran's musculoskeletal 
symptoms are not part of the Veteran's service-connected left 
foot disability picture.

In this regard, the September 1999 VA examiner noted that 
"the only radiographic changes that are present are 
calcaneal spurs and arthritis at the insertion of the 
Achilles tendon.  These changes are in my medical opinion 
unrelated to the tarsal tunnel syndrome and surgery."  

A March 2003 VA examiner similarly concluded: "With regard 
to the orthopedic impairments of the left foot and ankle, it 
is my opinion that the [Veteran] suffers from chronic plantar 
fasciitis and mild degenerative joint disease of the left 
foot and ankle.  It is unlikely that this is caused by or 
aggravated by his right knee service-connected disability, 
since it did not start until after a left knee injury in 
1985, and to my knowledge, there is no research suggesting 
that a knee problem predisposes to contralateral foot and 
ankle problems.  It is also of note that his history obtained 
in the c-file suggested he was having similar problems in the 
right foot, at the same time, also initially diagnosed as 
plantar fasciitis."  

There is no competent medical opinion to the contrary.  
Accordingly, orthopedic/ musculoskeletal symptoms of the left 
lower extremity will not be considered to be part of the 
service-connected tarsal tunnel syndrome, which as explained 
below is being rated as a neurological disability.   

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the ones used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran' service connected tarsal tunnel syndrome was 
previously rated under Diagnostic Code 8625 [posterior tibial 
nerve neuritis]; however, that particular code carries a 
maximum 30 percent rating and therefore does not avail the 
Veteran.  

The RO most recently employed Diagnostic Code 8521 [paralysis 
of the popliteal/common peroneal nerve] in adjudicating the 
Veteran's claim, most likely based upon the May 2008 VA 
examiner's diagnosis of peroneal neuropathy.  
The May 2008 examiner specifically noted that the recent 
diagnosis of peroneal neuropathy was unrelated to the 
Veteran's service-connected tarsal tunnel syndrome of the 
left foot.  However, the Board finds that Diagnostic Code 
8521 should still be employed in the instant case, as it 
specifically considers the Veteran's recently diagnosed left 
foot drop and allows for the current 40 percent rating.  The 
Veteran has suggested no other diagnostic code, and the Board 
cannot identify a diagnostic code that would be more 
appropriate.  See 38 C.F.R. § 4.20 (2008) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].  

Therefore, the Board will continue to evaluate the Veteran's 
service-connected tarsal tunnel syndrome of the left foot 
under Diagnostic Code 8521.  

Schedular rating

The Veteran is currently assigned a 40 percent disability 
rating for his tarsal tunnel syndrome of the left foot.  As 
noted above, forty percent is the maximum rating available 
under Diagnostic Code 8521.  

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

As discussed above, the RO rated the Veteran's disability 
first under Diagnostic Codes 8625 and then under Diagnostic 
Code 8521.  The Board wishes to make it clear that although 
the RO applied both Diagnostic Codes 8625 and 8521, separate 
disability ratings under these diagnostic codes are not 
warranted and in fact would constitute improver pyramiding 
under 38 C.F.R. § 4.14.  The medical evidence makes it clear 
that the Veteran's tarsal tunnel syndrome of the left foot 
constitutes a single disease entity, which could be rated 
under either Diagnostic Code 8625 or Diagnostic Code 8621, 
but not both separately.

The reports of September 1999 and March 2003 VA examinations 
indicate a well-healed scar along the left medial maleolus.  
The scar was measured at 14.8 centimeters in length and was 
nontender to palpation.  [The March 2003 VA examiner 
initially noted tenderness to palpation over the left ankle 
scar; however, he further clarified in March 2004 that the 
soft tissue under and adjacent to the surgical scar was 
tender, but "the scar itself is not tender."]  The reports 
of the examinations do not reveal that the scar was painful, 
caused instability, was particularly deep, or caused any 
limitation of motion.  Indeed, the September 1999 VA examiner 
described the scar as "asymptomatic."  Based on this 
medical evidence, the Board finds that the left ankle scar is 
asymptomatic; a separate rating for the scar is not warranted 
by the evidence of record.

Finally, as was discussed above although there are a number 
of musculoskeletal disorders which have been identified in 
the medical reports, the medical evidence makes it clear that 
such are not related to the service-connected tarsal tunnel 
syndrome.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran filed his claim for an increased disability 
rating for his service-connected tarsal tunnel syndrome of 
the left foot on June 9, 1999.  Therefore, the relevant time 
period under consideration is from June 9, 1998 to the 
present.  

The RO has in fact assigned staged ratings, rating the 
Veteran's left foot disability 20 percent disabling from 
January 11, 1996, the date of service connection; and  
40 percent disabling as of June 2, 2003.  The RO assigned an 
effective date of June 2, 2003 for the 40 percent rating 
because it found that this was the earliest date as of which 
the medical evidence demonstrated a worsening of the 
Veteran's disability.  Specifically, the assignment of the 40 
percent rating was based on a June 2, 2003 VA outpatient note 
demonstrating the presence of a left foot drop, a symptom 
that the RO indicated was not evidenced in prior outpatient 
reports.  

It is true that "dropfoot" was noted in the June 2003 
record (as well as in prior outpatient records dated in June 
2002 and December 2002).  However, neurological function at 
those times was described as "grossly intact".  The Veteran 
was able to ambulate without a brace.  Moreover, in March 
2003 neurological testing showed no evidence of muscle 
atrophy in the left foot; deep tendon reflexes were 1+ at the 
ankles.  The examiner noted that "when he walks without any 
gait appliances he does not manifest a left foot drop, but 
does show a tendency to walk along the outer border of the 
left foot, in a pattern typical of individuals with medial 
foot pain" [Emphasis added.].  The examiner concluded that 
there was "no evidence of tarsal tunnel syndrome or other 
neurological disability."  

In short, although "dropfoot" was referenced in VA 
outpatient records dated in June 2002, December 2002 and June 
2003, the objective medical findings at that time, to also 
include the March 2003 VA examination report, indicate that 
the Veteran did not meet the criteria necessary for 
assignment of a 40 percent disability rating under the 
applicable diagnostic codes.  Indeed, based on the findings 
described above, it appears that the Veteran's tarsal tunnel 
syndrome of the left foot was, at most, reflective of 
moderate symptoms, comparable to a 20 percent rating under 
Diagnostic Code 8521 or a 10 percent rating under Diagnostic 
Code 8625.   However, the Board will not disturb the RO's 
determination that a 40 percent rating was warranted from 
June 2, 2003.

From June 1998 to June 2, 2003, the Veteran demonstrated 
little to no symptomatology associated with the service-
connected tarsal tunnel syndrome of the left foot.  
Specifically, at the time of the September 1999 VA 
examination, the examiner noted that "there are no 
functional limitations present based upon my clinical 
examination today secondary to tarsal tunnel syndrome" 
Electrodiagnostic testing at that time was completely normal.  
An August 2000 VA outpatient record indicates no evidence of 
edema with pulses intact, and records dated in December 2000, 
May 2001, June 2002, December 2002 were negative for edema in 
the lower extremities.  Furthermore, a VA outpatient record 
dated in December 2001 indicated that examination of the left 
foot was completely normal, with no evidence of edema and 
pulses and sensation intact.  Indeed, the majority of VA 
outpatient records dated during this period reflect treatment 
for musculoskeletal complaints of the left foot [i.e. painful 
motion], which as discussed above are not part of the 
service-connected disability picture.  Therefore, at most the 
Veteran evidenced mild symptomatology for this period, which 
is comparable to a 10 percent rating under Diagnostic Codes 
8521 and 8625.  However, the Board will not disturb the RO's 
determination that a 20 percent rating was warranted for this 
period.

In sum, for these reasons the Board will continue the 
previously assigned staged ratings assigned for the Veteran's 
left tarsal tunnel syndrome: 20 percent from June 9, 1998 to 
June 1, 2003; and 40 percent beginning June 2, 2003.

Extraschedular rating consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

The Veteran's entitlement to an assignment of an 
extraschedular rating was considered by the RO in the January 
2000 statement of the case; accordingly, the Board will 
consider it as well.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

The Board notes that referral for extraschedular remains 
unwarranted as the third Thun criterion is not met.  
Specifically, there is no showing of marked interference with 
employment or frequent periods of hospitalization.  With 
respect to hospitalization, there has been none for the 
Veteran's tarsal tunnel syndrome of the left foot over the 
course of the appellate period.  

Turning to marked interference in employment, there is no 
indication that there has been any marked interference in the 
Veteran's employment due to the service-connected tarsal 
tunnel syndrome of the left foot alone.  The Veteran has not 
worked since 1997 and is in receipt of Social Security 
benefits relating to osteoarthrosis and spinal disc 
disorders.  

As has been described above, the tarsal tunnel syndrome 
itself is currently manifested by drop foot, diminished 
sensation and some weakness in the lower extremity.  While 
employment may be made more difficult by the Veteran's tarsal 
tunnel syndrome, this alone does not present an exceptional 
or unusual disability picture and is not reflective of any 
factor which takes the Veteran outside of the norm.  Indeed, 
any occupational impairment is specifically contemplated in 
the 40 percent rating which is assigned.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation with regards to tarsal 
tunnel syndrome of the left foot.  The Veteran has stated in 
the past that his disability has required utilization of a 
brace and cane to assist with ambulation.  See the Veteran's 
October 19, 2000 statement.  However, he is also service 
connected for a right knee disability.  The Veteran himself 
testified during his personal hearing that he utilized his 
cane for his right knee disability only.  See the April 2005 
hearing transcript, page 15.  The September 1999 VA examiner 
also noted that "the veteran utilizes a cane which he holds 
in his left hand when ambulating to support his bad right 
knee."  In short, the medical evidence indicates that the 
Veteran's difficulty ambulating is attributable to other 
causes such as his service-connected right knee disability.

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
Veteran's claim of entitlement to an increased disability 
rating for his service-connected tarsal tunnel syndrome of 
the left foot.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased rating for a service-connected 
left foot disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


